Yon v City of New York (2016 NY Slip Op 04001)





Yon v City of New York


2016 NY Slip Op 04001


Decided on May 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2016

Sweeny, J.P., Renwick, Moskowitz, Kapnick, Gesmer, JJ.


1237 114252/09

[*1]Kevin Yon, Plaintiff-Appellant, —
vThe City of New York, Defendant-Respondent, The New York Public Library, Defendant.


Edelstein & Grossman, New York (Jonathan I. Edelstein of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Michael Pastor of counsel), for respondent.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered August 26, 2014, which granted the cross motion of defendant City of New York for summary judgment dismissing the complaint as against it, and denied plaintiff's motion to preclude, unanimously affirmed, without costs.
Dismissal of the complaint was proper in this action where plaintiff alleges that he was injured when he tripped and fell at a branch of the New York Public Library. It is well settled that the City is not responsible for injuries resulting from allegedly negligent maintenance of a library building (see Paz v City of New York , 157 AD2d 562 [1st Dept 1990]). In light of the dismissal of the complaint as against the City, plaintiff's discovery motion became moot.
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2016
CLERK